Case 15-33523        Doc 27       Filed 04/04/19    Entered 04/04/19 14:07:46         Desc         Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-33523
         Christopher D Phillips

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/30/2015.

         2) The plan was confirmed on 12/04/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,749.00.

         10) Amount of unsecured claims discharged without payment: $17,974.05.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-33523        Doc 27      Filed 04/04/19    Entered 04/04/19 14:07:46                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $6,435.04
         Less amount refunded to debtor                          $135.04

 NET RECEIPTS:                                                                                     $6,300.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $323.16
     Other                                                                   $25.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,348.16

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CNAC DOWNERS GROVE/BERWYN       Secured             0.00          0.00             0.00           0.00       0.00
 CREDITBOX.COM LLC               Unsecured           0.00      1,216.26         1,216.26        645.68        0.00
 DIRECTV                         Unsecured         600.00        631.00           631.00        334.98        0.00
 LVNV FUNDING                    Unsecured         706.00        706.44           706.44        375.03        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         519.00        519.46           519.46        275.77        0.00
 PEOPLES ENERGY                  Unsecured         289.00           NA               NA            0.00       0.00
 HSBC BANK                       Unsecured         267.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION             Unsecured         125.00           NA               NA            0.00       0.00
 SECOND ROUND LP                 Unsecured         691.00           NA               NA            0.00       0.00
 CONVERGENT OUTSOURCING          Unsecured         582.00           NA               NA            0.00       0.00
 NATIONWIDE RECOVERY             Unsecured         766.00           NA               NA            0.00       0.00
 CREDITBOX                       Unsecured      1,900.00            NA               NA            0.00       0.00
 NCB MGMT SERVICES INC           Unsecured         887.52           NA               NA            0.00       0.00
 VISTA MEDICAL                   Unsecured         247.03           NA               NA            0.00       0.00
 LAKE COUNTY BAPTIST SCHOOL      Unsecured      8,000.00            NA               NA            0.00       0.00
 MEDICAL RECOVERY SPECIALISTS L Unsecured          165.00           NA               NA            0.00       0.00
 CREDIT COLLECTION SERVICES      Unsecured         108.24           NA               NA            0.00       0.00
 CREDIT CONTROL                  Unsecured         706.44           NA               NA            0.00       0.00
 NORTHSHORE UNIVERSITY HEALTH Unsecured             15.00           NA               NA            0.00       0.00
 AT&T SERVICES INC               Unsecured      1,000.00            NA               NA            0.00       0.00
 COMCAST                         Unsecured         500.00           NA               NA            0.00       0.00
 TITLE LENDERS INC DBA USA PAYDA Unsecured         700.00        603.50           603.50        320.38        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-33523        Doc 27      Filed 04/04/19     Entered 04/04/19 14:07:46              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,676.66          $1,951.84              $0.00


 Disbursements:

         Expenses of Administration                             $4,348.16
         Disbursements to Creditors                             $1,951.84

 TOTAL DISBURSEMENTS :                                                                       $6,300.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
